Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 1 of 161




                     EXHIBIT E
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 2 of 161
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 3 of 161
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 4 of 161
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 5 of 161
         Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 6 of 161



Socialite Ghislaine Maxwell 'groped a 16-year-old girl
during a naked massage,' victims' lawyer says
   dailymail.co.uk/news/article-8163681/Socialite-Ghislaine-Maxwell-groped-16-year-old-girl-naked-massage-victims-
lawyer-says.html

                                                                                                    March 28, 2020


Socialite Ghislaine Maxwell 'groped a 16-year-old girl during a
naked massage while Jeffrey Epstein watched,' lawyer who
dedicated his life to nailing Prince Andrew’s paedophile friend
claims in new book
       Ghislaine Maxwell, 58, allegedly sexually assaulted 16-year-old Annie
       Farmer
       It reportedly happened at paedophile Epstein's 7,500-acre New Mexico
       ranch
       A lawyer for more than 20 of Epstein's victims has made the allegation

By Mark Hookham For The Mail On Sunday

Published: 18:03 EDT, 28 March 2020 | Updated: 15:59 EDT, 2 July 2020




       e-mail


713 shares

Socialite Ghislaine Maxwell allegedly groped a teenage girl during a naked massage while
paedophile Jeffrey Epstein watched, a new book claims.

Maxwell, 58, allegedly sexually assaulted 16-year-old Annie Farmer at Epstein’s 7,500-acre
ranch in New Mexico, according to the book by Bradley Edwards, a lawyer for more than
20 of Epstein’s victims.

The book, from which we are summarising stories in The Mail on Sunday, details
Maxwell’s alleged role in recruiting and grooming underage girls for Epstein. According to
some accounts, she was even involved in some of the abuse herself.




                                                                                                                     1/6
       Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 7 of 161




Ghislaine Maxwell, 58, attending to an Alzheimer's Association event in New York in 2010
                                                                                           2/6
       Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 8 of 161

It raises serious questions as to why Maxwell, whose whereabouts have been a mystery for
months, has never been charged with any wrongdoing. She has always maintained that
allegations against her are abhorrent and untrue.

The book also claims that:

     Maxwell, Epstein’s ex-girlfriend, was at the wedding of former US President Bill
     Clinton’s daughter Chelsea in July 2010, a year after Epstein was released from jail as
     a convicted sex offender;

     She loved to take nude photographs of girls and allegedly took many of the pictures
     displayed on the walls of Epstein’s mansions.

     According to one witness, she felt ‘indebted’ to Epstein for helping her following the
     mysterious death in 1991 of her father, disgraced tycoon Robert Maxwell;

     Epstein ‘wasn’t beyond killing someone’ to keep his sex addiction alive, the witness
     claimed.

Annie Farmer, now 40, helped keep Epstein behind bars last July after giving evidence
about her ordeal as a teenager during a bail hearing. The financier was found dead in his
cell the following month. Ms Farmer is now suing Epstein’s estate and Maxwell in the New
York district court for damages.

According to Ms Farmer’s testimony, detailed in the book, she was flown to the financier’s
vast Zorro Ranch after he offered to pay for her to attend a summer educational
programme in Thailand.




                                                                                               3/6
       Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 9 of 161




Prince Andrew pictured with his arm around Virginia Roberts, who has accused the
Queen's 'favourite son' of having sex with her
                                                                                        4/6
The book sets out how Epstein and Maxwell took her shopping before returning to the
ranch, where the teenager modelled a pair of cowboy boots they bought her. She claims
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 10 of 161




                                                                       5/6
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 11 of 161




                                                                       6/6
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 12 of 161
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 13 of 161
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 14 of 161
         Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 15 of 161



Ghislaine Maxwell felt no guilt in procuring girls for
Jeffrey Epstein, claims friend
     dailymail.co.uk/femail/article-8384165/Ghislaine-Maxwell-felt-no-guilt-procuring-girls-Jeffrey-Epstein-claims-
friend.html

                                                                                                              June 3, 2020

 US_based Christina Oxenberg, 57, has spoken out in new documentary
 Claims Ghislaine Maxwell felt 'no guilt' in procuring girls for Jeffrey Epstein
 Maria farmer reveals she 'feared for her life' at the hands of Epstein and
Maxwell
 Who Killed Jeffrey Epstein? premieres at 11pm Saturday 6th June on Quest
Red and dplay



       e-mail


592 shares

Ghislaine Maxwell felt no guilt in procuring girls for Jeffrey Epstein to satisfy his
'incredible sex drive,' Prince Andrew's distant cousin has claimed - adding that 'if anything,
she was proud.'

In Quest Red's new true crime documentary special Who Killed Jeffrey Epstein? it is
alleged that socialite Ghislaine Maxwell - Epstein's former partner - procured girls for
Epstein to 'satisfy his insatiable sex drive.'

Socialite writer Christina Oxenberg, 57, from the US, who is a friend of Maxwell, notes that
Maxwell felt no guilt in procuring girls for his pleasure.

'She says he has an incredible sex drive, he has to have three orgasms a day, so I help him
out by bringing in the females,' explains Christina. 'She felt no compunction about telling
me this, if anything she was proud.'

Christina is the daughter of a Serbian princess and sister of the Hollywood actress,
Catherine Oxenberg - who rescued her eldest daughter India, now 28, from the Nxivm sex
cult run by its leader, Keith Raniere, after an 18 month battle.

India was among the women he recruited under the guise of offering them self-help
courses. Her actress mother pulled her out of it in 2018 after fighting relentlessly in the
press to expose Raniere and his practices.

                                                                                                                             1/12
       Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 16 of 161




Christina Oxenberg claims that Ghislaine Maxwell felt no guilt in procuring girls for Jeffrey
Epstein to satisfy his 'incredible sex drive' in Quest Red's new true crime documentary
special Who Killed Jeffrey Epstein?




Jeffrey Epstein and Ghislaine Maxwell attend de Grisogono Sponsors The 2005 Wall
Street Concert Series Benefitting Wall Street Rising on March 15, 2005 in New York

                                                                                                2/12
       Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 17 of 161




Prince Andrew and Virginia Roberts, aged 17 at Ghislaine Maxwell's townhouse in London,
Britain on March 13, 2001

The documentary dives headfirst into the Epstein story, examining the mysterious
circumstances surrounding the financier's death, aiming to answer one vital question: Did
Epstein take his own life, or was it something much more sinister?

On 10th August 2019, disgraced American financier Jeffrey Epstein was found dead in his
New York prison cell as he awaited his trial on sex trafficking charges.
                                                                                            3/12
       Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 18 of 161




It was a dramatic end to one of the world's most mysterious billionaires, with the coroner
officially ruling the cause of death as suicide.

RELATED ARTICLES
     Previous
     1
     Next

     The Queen's official birthday will be marked with a 'small'... Oops I dyed
     it again! Boyfriend ends up with black hands... From a luxury Hotel
     Chocolat hamper to personalised... Meghan Markle detailed her
     experience with racism and...

But it wasn't long before the circumstances surrounding Epstein's death were
called into question.

Having being linked with some of the world's most influential and powerful
celebrity figures – including Prince Andrew, Donald Trump and Bill Clinton –
some believe that Epstein may have been murdered.




                                                                                             4/12
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 19 of 161




                                                                       5/12
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 20 of 161




                                                                       6/12
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 21 of 161




                                                                       7/12
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 22 of 161




                                                                       8/12
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 23 of 161




                                                                       9/12
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 24 of 161




                                                                       10/12
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 25 of 161




                                                                       11/12
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 26 of 161




                                                                       12/12
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 27 of 161
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 28 of 161
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 29 of 161
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 30 of 161
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 31 of 161
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 32 of 161
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 33 of 161
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 34 of 161
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 35 of 161
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 36 of 161
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 37 of 161
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 38 of 161
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 39 of 161
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 40 of 161
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 41 of 161
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 42 of 161
       Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 43 of 161



'I'm no Cruella de Vil': Ghislaine Maxwell insists she is
not an 'evil villain'
  dailymail.co.uk/news/article-8513675/Im-no-Cruella-Vil-Ghislaine-Maxwell-insists-not-evil-villain.html

                                                                                                           July 11, 2020

  Maxwell says she is not the 'cartoon caricature of a villain’ she is portrayed
as
  The 58-year-old is scheduled to appear before a judge in New York on
Tuesday
  She will be charged with procuring girls as young as 14 for Jeffrey Epstein



     e-mail


635 shares

Defiant Ghislaine Maxwell has rounded on her accusers, insisting that her portrayal as a
‘cartoon caricature of a villain’ is utterly false.

Friends say that the 58-year-old socialite, who is scheduled to appear before a judge in
New York on Tuesday to be formally charged with procuring girls as young as 14 for Jeffrey
Epstein – the serial paedophile and her former boyfriend – ‘is no Cruella de Vil’.

Referring to the glamorous but evil character from the Disney film One Hundred And One
Dalmatians, one friend told The Mail on Sunday: ‘This cartoon caricature of a villain she is
being painted as is utterly untrue and false.

'This is a real human being with real feelings.’




                                                                                                                           1/13
       Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 44 of 161




Ghislaine Maxwell, 58, has rounded on her accusers, insisting that her portrayal as a
‘cartoon caricature of a villain’ is utterly false

Breaking a year-long silence since Epstein’s death, sources close to Maxwell have gone on
the offensive to put her side of the story.

After a year during which she was neither seen nor heard, her allies now reveal how she
intends to salvage her liberty and reputation against claims that she supplied depraved
Epstein with young girls.

Maxwell’s allies have told The Mail on Sunday that she:

     Is not the person who introduced billionaire Epstein to Prince Andrew;
     Fears dying of Covid-19 while in prison;
     Insists she and Epstein had not met in person for 15 years;
     Weeps over friends who have lost jobs because of their association with her;
     Has not had a haircut in a year and is being moved ‘from cell-to-cell’ for her own
     safety.




                                                                                            2/13
       Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 45 of 161

Maxwell is scheduled to appear before a
judge in New York on Tuesday to be
formally charged with procuring girls as
young as 14 for Jeffrey Epstein – the serial
paedophile and her former boyfriend

The daughter of the late newspaper tycoon
Robert Maxwell will make global headlines
on Tuesday when she appears in court via
remote link from her New York jail cell.

She will be formally charged with sex
offences between 1994 and 1997 and will
plead not guilty to them all. Her lawyers will
argue for her release from the high-security
Metropolitan Detention Center in Brooklyn
on £4 million bail, arguing that her life is in
danger from coronavirus and ‘multiple and
credible’ death threats.

Maxwell, who is a long-time friend of Prince Andrew and who saw him most recently in
2019, was arrested at her £800,000 New Hampshire hideaway on July 2.

Prosecutor Audrey Strauss condemned her as ‘playing a critical role in finding and
grooming victims’, while scores of Epstein’s victims claim that she acted as his ‘madam’,
often driving from his £20 million mansion in Palm Beach, Florida, to nearby trailer parks
to ‘procure’ vulnerable young girls for the paedophile.

But last night a source close to Maxwell hit back, saying: ‘Ghislaine is no Cruella de Vil. She
is being portrayed as this evil character and a cartoon-like villain but she is nothing like
that. She is a real person and is determined to prove her innocence despite the fact that she
has been characterised as some sort of monster.’

Maxwell insists that her romance with Epstein ended in 2001 and that she did not see him
in person after 2005 when she was photographed with him at a party.

At the time, she was dating billionaire Gateway computer founder Ted Waitt.




                                                                                                  3/13
       Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 46 of 161




A source close to Maxwell hit back, saying: ‘Ghislaine is no Cruella de Vil'. Pictured: The
character played by Glenn Close in the 1996 film 101 Dalmatians

‘The reality is that Ghislaine’s relationship with Epstein ended in 2001,’ says the friend.
‘Starting in late 2002, early 2003, she was dating Ted and she loved him deeply. Epstein
kept trying to woo her back but she wasn’t interested.’

However, the friend adds, Maxwell continued to work for the twisted tycoon. ‘She hired
Epstein’s pool guys, the IT guys.

‘She managed his household. They weren’t that close. It was a professional relationship.’

When Epstein negotiated an infamous plea deal, pleading guilty to two child sex
prostitution charges in 2008 and serving just 13 months in prison – most on day release –     4/13
Maxwell did not visit him in jail, friends insist.
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 47 of 161




                                                                       5/13
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 48 of 161




                                                                       6/13
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 49 of 161




                                                                       7/13
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 50 of 161




                                                                       8/13
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 51 of 161




                                                                       9/13
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 52 of 161




                                                                       10/13
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 53 of 161




                                                                       11/13
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 54 of 161




                                                                       12/13
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 55 of 161




                                                                       13/13
       Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 56 of 161



Four more women accused of supplying young girls for
Epstein to abuse
  dailymail.co.uk/news/article-8513823/Four-women-accused-supplying-young-girls-Epstein-abuse.html

                                                                                                     July 12, 2020


Epstein's other 'recruiters': Four more women accused of
supplying young girls for him to abuse face probe as it's revealed
Ghislaine Maxwell moved house 36 times in a year before she was
caught
     Sara Kellen, Adriana Ross, Lesley Groff and Nadia Marcinkova are
     under investigation for their role in Epstein's sex-trafficking ring,
     according to reports
     The four women are accused of helping to procure and groom the girls
     In one case a previous victim went on to help groom other young women
     Ms Kellen, dubbed Maxwell's 'lieutenant', 'flew on the lolita express
     almost as many times as the disgraced couple'
     Reports suggest that Ms Maxwell moved 36 times before her arrest last
     week

By Ryan Fahey For Mailonline

Published: 20:46 EDT, 11 July 2020 | Updated: 09:08 EDT, 12 July 2020




     e-mail


21k shares

Four more women accused of supplying young girls for billionaire paedophile Jeffrey
Epstein to abuse are facing investigation as it's revealed Ghislaine Maxwell moved house
36 times in a year before she was caught by the FBI.

Sara Kellen, Adriana Ross, Lesley Groff and Nadia Marcinkova are being investigated for
their alleged role in Epstein's sex-trafficking ring, according to a report in the Sunday
Telegraph.

Ms Kellen, dubbed Ghislaine Maxwell's 'lieutenant' by Epstein's victims, is said to have
flown on the paedophile's 'lolita express' almost as many times as the disgraced couple.

                                                                                                                     1/11
       Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 57 of 161

Ms Kellen, who is said to have taken a leading role in the sex ring, and the other three
women, have previously been accused of recruiting and grooming underage girls for
Epstein to sleep with.

One was also said to have been involved in a sexual relationship with the financier.




                                                                                           2/11
      Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 58 of 161

Sarah Kellen worked as an assistant for Jefferey Epstein and was named in his 2008 plea
agreement as 'potential co-conspirators'




Nada Marcinkova who now goes by Nadia, was allegedly one of Epstein's victims according
to interviews with victims back in 2005, before she began procuring girls for the
paedophile herself




                                                                                          3/11
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 59 of 161




                                                                       4/11
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 60 of 161




                                                                       5/11
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 61 of 161




                                                                       6/11
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 62 of 161




                                                                       7/11
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 63 of 161




                                                                       8/11
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 64 of 161




                                                                       9/11
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 65 of 161




                                                                       10/11
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 66 of 161




                                                                       11/11
        Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 67 of 161




    Ghislaine Maxwell breaks down in
    tears as she is DENIED bail and must
    stay locked up until her July 2021 trial
    as judge rules Epstein's 'madam' has
    shown 'sophistication in hiding her
    finances AND herself and poses
    significant flight risk'
   Ghislaine Maxwell cried as she was denied bail on Tuesday, with a judge ruling she
    must stay locked up until her trial in July of 2021
   The British socialite, 58, pleaded not guilty to the sex trafficking charges brought
    against her
   She hung her head as she learned her fate, wearing a prison-issued brown top and
    with her normally short hair now long and swept back into a bun
   Judge Alison Nathan ruled Maxwell was a significant flight risk, citing her
    'substantial international' ties and 'extraordinary financial resources'
   Maxwell appeared via video, accused of grooming girls as young as 14 for Jeffrey
    Epstein to abuse between 1994 and 1997
   She had offered a $5 million bond co-signed by two of her sisters and backed up
    by more than $3.75 million in property in the UK
   Prosecutors fought for no bail, presenting evidence that she is 'skilled at living in
    hiding', citing her three passports and claimed she is worth more than $10M
   They said Maxwell refused to open the front door to the FBI and tried to flee to
    another room when they raided her $1 million home on July 2
   A victim also argued she was a flight risk and wrote: 'Without Ghislaine, Jeffrey
    couldn't have done what he did. She is a predator and a monster'
    By CHEYENNE ROUNDTREE FOR DAILYMAIL.COM and DANIEL BATES FOR DAILYMAIL.COM
    PUBLISHED: 13:21 EDT, 14 July 2020 | UPDATED: 17:20 EDT, 14 July 2020

    Ghislaine Maxwell cried as she was denied bail on Tuesday and learned she must stay
    locked up until her trial next summer, as Jeffrey Epstein's accused madam pleaded not
    guilty to the sex trafficking charges brought against her.
     Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 68 of 161




The 58-year-old wiped tears away and hung her head as she learned her fate, wearing a
prison-issued brown top and with her normally short hair now long and swept back into a
bun, appearing via video link.

U.S. District Judge Alison Nathan denied Maxwell's proposal of a $5 million bond co-
signed by two of her sisters and backed up by more than $3.75 million in property in the
UK.

Maxwell's legal team had argued she would be confined to a 'luxury hotel' in the New
York area, surrender all her travel documents and be subject to GPS monitoring.

But Judge Nathan ruled the British socialite was a significant flight risk, citing her
'substantial international' ties and 'extraordinary financial resources', setting an anticipated
trial date for July 12, 2021.

Maxwell is accused of grooming girls as young as 14 for Epstein to abuse between 1994
and 1997, a period when she was his girlfriend.

She faces up to 35 years in prison if found guilty of the charges, as
prosecutors successfully argued that along with her three passports, connections to
some of the world's most powerful people and her own fortune of more than $10 million -
Maxwell had every incentive to try and flee.

Maxwell will now return to the fortress-like Metropolitan Detention Center in Brooklyn
where she has been given paper clothes to ensure she doesn't kill herself.
      Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 69 of 161




+18
Ghislaine Maxwell cried as she was denied bail on Tuesday and learned she must stay locked
up until her trial next summer, as Jeffrey Epstein's accused madam pleaded not guilty to the
sex trafficking charges brought against her




+18
 But Judge Nathan ruled the British socialite was a significant flight risk, citing her 'substantial
international' ties and 'extraordinary financial resources', setting an anticipated trial date for
July 12, 2021
      Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 70 of 161




+18
Maxwell is accused of grooming girls as young as 14 for Epstein to abuse between 1994 and
1997, a period when she was his girlfriend. She faces up to 35 years in prison if found guilty of
the charges, as prosecutors successfully argued that along with her three passports,
connections to some of the world's most powerful people and her own fortune of more than
$10 million - Maxwell had every incentive to try and flee




+18
Maxwell is currently in custody in the Metropolitan Detention Center in Brooklyn (pictured)
where she is wearing paper clothes to ensure she doesn't kill herself
    Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 71 of 161




Maxwell is being closely watched as the Department of Justice wants to ensure she does
not kill herself like Epstein, who hanged himself last August while awaiting trial on sex
trafficking charges.

During the two hour and 20 minute hearing at Manhattan’s Federal Court, Maxwell
appeared via video from the Metropolitan Detention Center in Brooklyn.

The small room she was in had white walls, a white bed, a window with frosted glass and
a door at the back.

She was wearing a dark brown prison issued top and her dark hair was far longer than in
the past - she reportedly has not had a haircut in a year - and was swept behind her head
in a bun.

At the start of the hearing, Maxwell rested her elbows on a table in front of the camera
and put her head on her hands.

She appeared nervous and pensive and kept looking from side to side, as she leaned into
the camera.

Maxwell briefly spoke and only to confirm she could hear the judge and to enter her
plea by saying: ‘Not guilty, your honor’.

Her demeanor changed when prosecutor Alison Moe began outlining the allegations
against her, sitting back in her chair and bowing her head when Moe accused her of
‘sexual abuse of minors’.

With every allegation, Maxwell either scratched her face or moved her hair, but was
emotionless as victim impact statements were read aloud.

It wasn’t until Judge Nathan started reading her decision that Maxwell finally broke down.
She began moving uneasily in her chair as the judge said the evidence against her was
‘strong’.

When Judge Nathan said a ‘combination of factors’ showed she had the ‘motive and
opportunity’ to flee before her trial, Maxwell wiped a tear away.

The second tear fell as the judge said Maxwell was ‘sophisticated at hiding her financial
resources’.
      Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 72 of 161




+18
During the two hour and 20 minute hearing at Manhattan’s Federal Court, Maxwell appeared via
video from the Metropolitan Detention Center in Brooklyn. She was wearing a dark brown
prison issue top and her dark hair was far longer than in the past - she reportedly has not had a
haircut in a year - and was swept behind her head in a bun




+18
It wasn’t until Judge Nathan began reading her decision that Maxwell finally broke down. She
began moving uneasily in her chair as the judge said the evidence against her was ‘strong’.
When Judge Nathan said a ‘combination of factors’ showed she had the ‘motive and
opportunity’ to flee before her trial, Maxwell wiped a tear away
     Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 73 of 161




For the rest of the decision, Maxwell rested her head in her hands as she had done at the
start of the hearing.

Maxwell sat though prosecutors detailing how she was 'skilled at living in hiding' and as
two victims argued she was a flight risk, with one writing: 'Without Ghislaine, Jeffrey
couldn't have done what he did. She is a predator and a monster.'

Prosecutors argued against Maxwell being granted bail, citing that due to holding both
French and British passports, she has the ability to 'live beyond the reach of extradition
indefinitely'.

Prosecutor Moe argued: 'She is good at living under an assumed identity. There really
can be no question that she can live in hiding.'

She revealed when Maxwell bought her $1 million home in Bradford, New Hampshire last
December, she toured the property with a real estate agent using an alias.

Moe said: 'The real estate agent told the FBI agent the buyers for the house introduced
themselves as Scott and Janet Marshall. Both had British accents.

'Scott Marshall told her he was retired from the British military and was currently working
on a book. Janet Marshall described herself as a journalist.'

Last summer, DailyMail.com previously tracked down Maxwell in Manchester-by-the-Sea,
living at a home owned by her tech CEO lover Scott Borgerson. It is unclear if the man
who toured the New Hampshire home with Maxwell was Borgerson.

Moe also read out a victim impact statement from a woman identified as Jane Doe, who
also made the case that Maxwell was a flight risk.

The victim said she knew Maxwell for 10 years and the socialite intended to 'deliver' her
to Epstein, all the while knowing the 'heinous dehumanization that awaited me'.

The woman claimed Maxwell 'was in charge' and 'egged' Epstein on.

She described Maxwell as 'sociopathic' and said she would 'have done anything to get
what she wanted - to satisfy Jeffrey Epstein'.
      Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 74 of 161




+18
Victim Annie Farmer (pictured) also spoke at the hearing, detailing how she met Maxwell when
she was 16 years old. Farmer has previously gone on record with her claims against Maxwell




+18
Prosecutor Allison Moe said when Maxwell bought her $1 million Bradford, New Hampshire
home (pictured), she toured the home back in November of 2019 using the alias of Janet
Marshall and claimed to the real estate agent that she worked as a journalist


The victim added that 'if [Maxwell] is out, I need to be protected', citing a phone call she
received in the middle of the night threatening her two-year-old child.
     Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 75 of 161




Annie Farmer also spoke at the hearing, detailing how she met Maxwell when she was 16
years old. Farmer has previously gone on record with her claims against Maxwell.

She said Maxwell 'has never shown any remorse [and] tormented her survivors... She has
associates across the globe, some of great means.'

Maxwell's attorney Mark Cohen tried to argue his client was not a flight risk, claiming she
has community ties and is 'part of a very large and close family'.

He said: 'Our client is not Jeffrey Epstein, and she has been the target of endless media
spin', leading prosecutor Moe to later shoot back: 'These are the facts. It is not dirt, it is
not spin, it is evidence to the court.'

Cohen claimed Maxwell had received numerous threats and denied she had refused to
open her front door to the FBI when they raided her home on July 2.

He claimed her front door was unlocked, the windows were open and she had
'surrendered' to the agents.

Addressing reports that Maxwell had wrapped her mobile phone in tin foil, which
prosecutors called a 'seemingly misguided effort to evade detection' by law enforcement,
Cohen claimed her phone had been hacked and she had to preserve the phone as
evidence.




MAXWELL'S LEGAL TEAM: Pictured l-r: Jeffrey S. Pagliuca,Christian R Everdell, Laura A.
Menninger and Mark Cohen. In their filings to the court Maxwell's lawyers had argued that she
is at increased risk of catching the coronavirus whilst in prison. They claim that the restrictions
      Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 76 of 161




on access to her lawyers caused by the pandemic would mean it was impossible for her to get
a fair trial




+18
Also on the case is (l-r) Alex Rossmiller, Alison Moe and Maurene Comey, James Comey's
daughter




+18
Pictured: Acting United States Attorney for the Southern District of New York Audrey Strauss
speaks during a news conference to announce charges against Ghislaine Maxwell
    Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 77 of 161




Cohen went above the issue of Maxwell being a flight risk to complain that the charges
against her are from 25 years ago, calling the indictment 'an effort to dance around' the
controversial non-prosecution sweetheart deal Epstein and his associates received in
Florida in 2007.

With her bail now denied, Maxwell will return to the Metropolitan Detention Center in
Brooklyn.

Journalists had started lining up outside the federal court in downtown Manhattan at 6am
to get a seat inside the courtroom.

They were allowed in at 11.45am and had to stand 6ft apart while they waited to ensure
social distancing.

The hearing took place in the jury assembly room which normally has space for hundreds
of people but had a dramatically reduced capacity of just 60 due to the coronavirus.

A dial-in phone line allowed 1,000 more people to listen in - the capacity was increased
from 500 due to world-wide interest.

Inside the room there were two projector screens, which showed the proceedings live.

All parties, including the judge, appeared remotely and no one was physically in court.

Maxwell’s lawyer was visible at all times in a box on the screen. Maxwell had her own
box, the judge had one and the prosecutors had another.

Maxwell’s mugshot has not been released by the federal authorities and the hearing
offered the first chance to see her in at least a year.

Maxwell's whereabouts had largely been unknown since Epstein's arrest last July.

Although DailyMail.com tracked her down to the New England coast last summer, she
vanished again, later popping up in a photo at an In-N-Out in Los Angeles.

The FBI managed to finally trace her down in the quiet and rural town of Bradford, New
Hampshire earlier this month, where she had been living since December.
      Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 78 of 161




+18
Maxwell’s mugshot has not been released by the federal authorities and the hearing offered the
first chance to see her in at least a year. Maxwell's whereabouts had largely been unknown
since Epstein's arrest last July. Although DailyMail.com tracked her down to the New England
      Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 79 of 161




coast last summer, she vanished again, later popping up in a photo at an In-N-Out in Los
Angeles




+18
Maxwell was romantically involved with Jeffrey Epstein from around 1992, but then became his
'right-hand woman', managing his property empire and, it is alleged, his trafficking of minors


Officials said her conduct during the 8.30am raid at the property called 'Tuckedaway' was
'troubling'.

They wrote that when the FBI arrived they were confronted by a locked gate which they
forced their way through.

The filing said: 'As the agents approached the front door to the main house, they
announced themselves as FBI agents and directed the defendant to open the door.

'Through a window, the agents saw the defendant ignore the direction to open the door
and, instead, try to flee to another room in the house, quickly shutting a door behind her.
Agents were ultimately forced to breach the door in order to enter the house to arrest the
defendant, who was found in an interior room in the house.

'Moreover, as the agents conducted a security sweep of the house, they also noticed a
cell phone wrapped in tin foil on top of a desk, a seemingly misguided effort to evade
detection, not by the press or public, which of course would have no ability to trace her
phone or intercept her communications, but by law enforcement'.
     Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 80 of 161




After Maxwell, the daughter of late newspaper tycoon Robert Maxwell, was arrested the
FBI spoke to a security guard who worked on the property who said that her brother had
hired him from a company staffed with former British military soldiers.

The filing states: 'The guard informed the FBI that the defendant had not left the property
during his time working there, and that instead, the guard was sent to make purchases for
the property using the credit card. As these facts make plain, there should be no question
that the defendant is skilled at living in hiding'.

In their filings to the court Maxwell's lawyers had argued that she is at increased risk of
catching the coronavirus whilst in prison. So far there have only been five cases and no
deaths at the prison.

They claim that the restrictions on access to her lawyers caused by the pandemic would
mean it was impossible for her to get a fair trial.

The prosecutors said that in fact the prison had made substantial efforts to accommodate
her and keep her safe.
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 81 of 161
      Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 82 of 161




+18
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 83 of 161
      Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 84 of 161




+18
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 85 of 161
      Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 86 of 161




+18
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 87 of 161
      Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 88 of 161




+18
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 89 of 161
      Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 90 of 161




+18
New York prosecutors said in a filing Monday this was evidence that Maxwell was 'skilled at
living in hiding' and should be denied bail




+18
Her bail request (pictured) was filed in the US District Court in Manhattan and claims she was
not 'hiding' from authorities, is not a flight risk and is at risk of contracting COVID-19 if she
continues to be held in the Brooklyn jail


The case against her is 'strong' and multiple victims have provided 'detailed, credible
evidence of the defendant's criminal conduct' - with more women coming forward in the
past week.

The victims have made clear they want Maxwell remanded in custody and say they were
'directly abused as a result of Ghislaine Maxwell's actions'.

The document states: 'While that conduct did take place a number of years ago, it is
unsurprising that the victims have been unable to forget the defendant's predatory
conduct after all this time, as traumatic childhood experiences often leave indelible marks.
     Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 91 of 161




'The recollections of the victims bear striking resemblances that corroborate each other
and provide compelling proof of the defendant's active participation in a disturbing
scheme to groom and sexually abuse minor girls'.

The prosecutors said that it was 'curious' that Maxwell claimed to have access to millions
of dollars had not offered 'a single dime' as collateral for her bond.

They claimed that Maxwell's finances were 'completely opaque' and she had not even
indicated which properties she would use for her bond.

Some of the co-signers are 'themselves so wealthy that it would be no financial burden
whatsoever' if they lost their $5 million by Maxwell skipping bail, the document states.

Epstein's victims have long demanded Maxwell's arrest and lawyers for them say that a
slew of new accusers have come forward since she was apprehended.

Prosecutors will likely be looking to do a plea deal with Maxwell to lighten some of the six
charges against her, two of which are perjury for allegedly lying during depositions.

They will be questioning her about powerful men in Epstein's orbit including Bill Clinton
with whom she flew on Epstein's private jet, called the 'Lolita Express', on a tour of Africa
in 2002.

Maxwell was also good friends with Prince Andrew and one of Epstein's victims, Virginia
Roberts, claims she was loaned out to the Duke three times for sex when she was 17.
       Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 92 of 161



Ghislaine Maxwell's attack-the-victim strategy may
backfire
  bnnbloomberg.ca /ghislaine-maxwell-may-play-the-victim-card-in-trial-defense-1.1465631

                                                                                           July 15, 2020




Ghislaine Maxwell Photographer: Laura Cavanaugh/Getty Images , Photographer: Laura
Cavanaugh/Getty Images

The bail hearing for Ghislaine Maxwell ended with a judge ruling that she must spend the
next year behind bars awaiting trial on sex-trafficking charges tied to her former boyfriend
Jeffrey Epstein. But it also offered hints at her defense strategy.

During the two-hour video-conference hearing Tuesday, Maxwell’s lawyers questioned the
credibility of her accusers as well as the strength of the government’s case.

While the arguments were designed to win bail, they’ll likely be the same ones used at the
58-year-old’s trial, which is scheduled to start next July. The federal charges stem from
events that are more than two decades old, Maxwell’s lawyer, Mark Cohen, said, noting
that the government doesn’t have “tapes or video” or other such evidence to support the
allegations.

“Absolutely, the defense is telegraphing where they’re going,” said David Weinstein, a
former federal prosecutor who listened in on Maxwell’s hearing. “While the defense isn’t
putting all of their cards on the table, they showed they’re going to argue that she was as

                                                                                                           1/3
       Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 93 of 161

much a victim of Epstein -- much in the same way as these girls were -- and that she didn’t
know what was going on behind closed doors.”

Cohen briefly took aim at Annie Farmer, one of Maxwell’s accusers. He said she has sued
Maxwell and is seeking a payout from a fund set up for Epstein’s victims, Cohen said.
Established in May, Epstein’s victims can be compensated by the financier’s estate, valued
at more than US$600 million.

That’s a dangerous tactic that might backfire at trial, said David Boies, who represents
Farmer and several other women who say they were sexually abused by Epstein and
Maxwell.

It’s “a tone-deaf argument” that cost Maxwell her credibility, said Boies, who listened to the
hearing remotely.

“To mount a ‘blame the victim’ defense, particularly in today’s world and trying to blame
these girls for what happened is so contrary to the evidence, is so contrary to people’s
normal sense of morality,” Boies said. “I think that’s just going to enrage a jury if she goes
to trial -- which I would not do if I were representing her.”

Boies said he was confident Farmer would stand up to cross-examination if there’s a trial.

Farmer, who addressed the court by telephone, urged the judge not to grant Maxwell bail,
calling her a “sexual predator who groomed and abused me.” Maxwell “lied under oath and
tormented her survivors,” Farmer said.

Boies said that Farmer was a 16-year-old who “wanted to go to college” when she met
Maxwell.

“Maxwell and Epstein tell Annie and her mother ‘we’re having a group of high school
students to this ranch to help them get into college,”’ Boies said. “But when Annie gets
there, there are no high school students, all these claims are fraudulent and she’s in this
isolated place in New Mexico.”

Remote Hearing

Because of the pandemic, Maxwell’s hearing was held remotely with press and the public
permitted to hear arguments over the phone. About 60 members of the press were allowed
to watch the proceeding on monitors in a jury room in the Manhattan courthouse, with the
judge, lawyers and Maxwell all in different locations.

Prosecutors also offered detail on their evidence, saying they have travel records,
photographs and other documents that will support the charges.


                                                                                                 2/3
       Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 94 of 161

Along with Farmer’s remarks, Assistant U.S. Attorney Alison Moe read from a letter
written by another of Maxwell’s alleged victims, who asked to be identified only as Jane
Doe. It’s possible that the woman may testify at the trial as well.

“Without Ghislaine Maxwell, Jeffrey Epstein could not have done what he did; she egged
him on,” the woman said in the letter. She called Maxwell “a monster.”

The judge scheduled the trial for July 12. The defense must file its pretrial motions by Dec.
21.

--With assistance from Bob Van Voris.




                                                                                                3/3
         Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 95 of 161



Ghislaine Maxwell's neighbours tried to make her leave
town
   dailymail.co.uk/news/article-8525759/Neighbors-Ghislaine-Maxwell-lover-tried-ostracize-couple-make-leave-
town.html

                                                                                                      July 16, 2020

  Ghislaine Maxwell had been living with her tech CEO lover Scott Borgerson
at his home in Manchester-by-the-Sea outside of Boston until last December
  In February 2019 neighbors learned the quiet, well-dressed woman in their
midst had been accused of procuring young girls for pedophile Jeffrey Epstein
  'They were absolutely appalled to learn who they were allowing to have the
run of their property,' one resident exclusively told DailyMail.com
  Neighbors tried to harass and 'ostracize' Maxwell into leaving, and make her
and Borgerson 'feel they weren't welcome on Sharksmouth or in Manchester'
  It led to a court case where Borgerson successfully fought the neighbors'
decision to stop them from using paths and a beach near the home that were
part of a 40-acre estate with other homes
  A judge only made his ruling on March 11 this year, three months after
Maxwell had left Sharksmouth for good, moving to her hideaway in Bradford,
NH
  Borgerson is believed to have met Maxwell six years ago through speaking
engagements connected to ocean preservation
  They were both pictured speaking at the Arctic Circle Assembly in Reykjavik,
Iceland, in 2014
Ghislaine Maxwell 's neighbors were so disgusted when they discovered an accused sex
trafficker was living among them that they tried to harass her into leaving, DailyMail.com
has learned exclusively.

It led to a court case where Maxwell's 14-years-younger lover Scott Borgerson successfully
fought the neighbors' decision to prevent them from using paths and a beach near their
Massachusetts oceanfront property, part of the 40-acre estate shared by other owners.

But the decision was not handed down until after Maxwell, 58, had already left for her new
life of seclusion in neighboring New Hampshire.

The small-town dispute involving the woman who was among the most-wanted in America,
all played out in quaint Manchester-by-the-Sea, a well-to-do town 30 miles north of Boston
where Maxwell was holed up with wealthy tech CEO Borgerson.




                                                                                                                      1/18
       Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 96 of 161

But in February 2019 neighbors learned the quiet, well-dressed woman in their midst had
been accused of procuring young girls for pedophile Jeffrey Epstein — and they decided to
act.

'They were absolutely appalled to learn who they were allowing to have the run of their
property,' one resident told DailyMail.com.

'The second they learned she was involved with Epstein they decided to try to limit how
much they could use their land.'

Ghislaine Maxwell and Scott Borgerson's
neighbors were so disgusted when they
discovered an accused sex trafficker was
living among them that they tried to harass
her into leaving. Borgerson is believed to
have met Maxwell six years ago through
speaking engagements connected to ocean
preservation, a subject on which they share
a passion. They were both pictured speaking
at the Arctic Circle Assembly in Reykjavik,
Iceland, in 2014 (left and right)




                                                                                            2/18
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 97 of 161




                                                                       3/18
      Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 98 of 161




It led to a court case where Maxwell's lover Scott Borgerson successfully fought the
neighbors' decision to prevent them from using paths and a beach near their
Massachusetts oceanfront property. Borgerson, 44, bought the Phippin House (pictured), a
7-bedroom property, for $2.4M in June 2016, using a limited liability company called
Tidewood
                                                                                           4/18
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 99 of 161




                                                                       5/18
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 100 of 161




                                                                        6/18
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 101 of 161




                                                                        7/18
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 102 of 161




                                                                        8/18
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 103 of 161




                                                                        9/18
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 104 of 161




                                                                        10/18
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 105 of 161




                                                                        11/18
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 106 of 161




                                                                        12/18
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 107 of 161




                                                                        13/18
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 108 of 161




                                                                        14/18
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 109 of 161




                                                                        15/18
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 110 of 161




                                                                        16/18
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 111 of 161




                                                                        17/18
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 112 of 161




                                                                        18/18
      Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 113 of 161



Jeffrey Epstein's victim Maria Farmer claims it was the
British socialite who always set the trap
  dailymail.co.uk/news/article-8535303/Jeffrey-Epsteins-victim-Maria-Farmer-claims-British-socialite-set-trap.html

                                                                                                         July 17, 2020


'Ghislaine Maxwell was the mastermind': Jeffrey Epstein's victim
Maria Farmer who was the first to blow the whistle on him claims it
was the British socialite who always set the trap
By Tom Leonard for the Daily Mail

Published: 17:25 EDT, 17 July 2020 | Updated: 17:25 EDT, 17 July 2020




     e-mail


337 shares

For talented young artist Maria Farmer, it was the night she’d been working towards for
months — her graduation show at the prestigious New York Academy of Art.

Maria, then 25, was ecstatic, having sold all three of her exhibited paintings for five-figure
sums.

Then a senior staff member appeared at her shoulder, took her arm and pointed out two
people she’d never seen before.




                                                                                                                         1/13
      Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 114 of 161

Annie Farmer outside New York court on
July 15, 2019

‘This couple here are going to buy your art . .
. they’re very important benefactors of the
academy,’ she was told.

It was Jeffrey Epstein and Ghislaine
Maxwell, and they got the painting they
wanted — a semi-naked man observing a
sleeping girl, inspired by Edgar Degas’s The
Rape — for $6,000, half the price Maria had
been offered earlier.

Fast-forward 25 years and this week Maria’s
younger sister gave an emotional statement
to a Manhattan court about why Maxwell
should not be granted bail.

Speaking via an audio feed from her home
in Texas, psychotherapist Annie Farmer,
one of three women whose claims are the
basis for the criminal case against the
British socialite, said Maxwell was a ‘sexual
predator’ who had ‘never shown any
remorse for her heinous crimes or the
devastating, lasting effects her actions
caused’.

Maria, who says she feels guilty for
unwittingly bringing her then teenage sister
into the orbit of Maxwell and Epstein, was the first person to report the pair’s alleged
sexual abuse of underage girls in 1996. But her attempts to get the police and FBI to
investigate the attack on Annie, then 16, were ignored, leaving Epstein free to pursue his
depravity.

The sisters’ story is shocking and their determination to get justice remarkable. Now, at
last, their voices are being heard. Annie’s testimony was a key factor in the judge’s decision
to deny Maxwell bail and keep her in a New York jail cell before her trial next year — which
is as it should be, Maria told the Mail yesterday.

For her, Epstein — who was found dead in his remand jail cell last year — isn’t the worst
villain in this scandal.
                                                                                                 2/13
      Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 115 of 161

‘That woman was much more sinister than Epstein, and to me, much more dangerous,’ she
says. ‘She was definitely the mastermind. She was in charge.’

Maria worked for Epstein, a financial guru, for a year, during which time she says she saw
first hand Maxwell’s astonishing charm and her terrifying viciousness.




                                                                                             3/13
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 116 of 161




                                                                        4/13
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 117 of 161




                                                                        5/13
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 118 of 161




                                                                        6/13
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 119 of 161




                                                                        7/13
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 120 of 161




                                                                        8/13
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 121 of 161




                                                                        9/13
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 122 of 161




                                                                        10/13
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 123 of 161




                                                                        11/13
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 124 of 161




                                                                        12/13
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 125 of 161




                                                                        13/13
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 126 of 161
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 127 of 161
      Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 128 of 161



Ghislaine Maxwell paid $25k to Jacob Wohl to 'smear
victims'
  dailymail.co.uk/news/article-8531293/Ghislaine-Maxwell-paid-25K-Jacob-Wohl-smear-victims-AG-fired.html

                                                                                                   July 21, 2020


EXCLUSIVE: Ghislaine Maxwell paid $25K to fake news purveyor
Jacob Wohl to 'smear Epstein victims and to get prosecutor
Geoffrey Berman fired in attempt to stall sex trafficking
investigation against her'
     Ghislaine Maxwell hired Jacob Wohl to smear alleged victims of Jeffrey
     Epstein and her, a former friend told DailyMail.com in an exclusive
     interview
     As part of a $25k deal, Wohl and his lobbyist colleague Jack Burkman
     also allegedly pushed to get former New York US Attorney Geoffrey
     Berman fired
     Wohl and Burkman are far-right lobbyists who have become a laughing
     stock in DC after several failed attempts to smear top political figures
     Maryland paralegal Kristin Spealman claims she was initially contacted
     by the duo to use her in a smear campaign against Nancy Pelosi and Ted
     Cruz
     Spealman told DailyMail.com they bragged to her they had been hired in
     early June for $25,000 to dig up dirt on Maxwell's alleged sex trafficking
     victims
     Federal documents filed this month show a company linked to Maxwell
     had hired Wohl and Burkman to lobby on ‘issues relating to US DOJ,
     Senate Judiciary, House Judiciary,’ DailyMail.com can exclusively
     reveal
     Berman's removal was intended to stall or stop the criminal investigation
     into Maxwell, Spealman said
     Berman was ultimately pushed out by Barr in June, but two weeks later
     Maxwell was charged as part of Epstein's sex trafficking ring

By Josh Boswell For Dailymail.com

Published: 09:15 EDT, 21 July 2020 | Updated: 02:55 EDT, 22 July 2020




     e-mail

                                                                                                                   1/21
      Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 129 of 161

6.7k shares

Ghislaine Maxwell hired fake news purveyor Jacob Wohl to smear her and Jeffrey Epstein 's
alleged victims, a former friend has told DailyMail.com in an exclusive interview.

As part of a $25,000 deal made in June, Wohl and his lobbyist colleague Jack Burkman
also allegedly pushed to get New York US Attorney Geoffrey Berman, who had led Epstein's
case, fired in order to stall or stop the criminal investigation into Maxwell.

Wohl and Burkman are far-right lobbyists who have become a laughing stock in DC after
several failed attempts to smear top political figures including Elizabeth Warren, Kamala
Harris, Nancy Pelosi, Ted Cruz, Robert Mueller and Dr. Anthony Fauci by paying women
to make false claims of sordid affairs and drug-dealing.

One of the women they tried to use for their smear plots, Maryland model and paralegal
Kristin Spealman, told DailyMail.com the men had been hired by Maxwell, who currently
faces trial over charges she and Epstein trafficked underage girls for sex.

Spealman, 36, said the lobbyists bragged to her they had been hired in early June for
$25,000 to dig up dirt on Maxwell's alleged sex trafficking victims and to get Berman fired
using Burkman’s supposed influence with Attorney General William Barr.

Berman ultimately stepped down after a push from Barr. But less than two weeks later,
Maxwell was charged on July 2 as being part of Epstein's sex trafficking ring and taken
into custody.




                                                                                              2/21
      Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 130 of 161




Ghislaine Maxwell hired fake news purveyor and accused felon Jacob Wohl to smear
alleged victims of her and Jeffrey Epstein, Wohl's former friend has told DailyMail.com in
an exclusive interview




                                                                                             3/21
      Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 131 of 161




As part of a $25,000 deal made in June,
Wohl (left) and his lobbyist colleague Jack
Burkman (right) also allegedly pushed to get
New York US Attorney Geoffrey Berman,
who had led Epstein's case, fired to stall or
stop the criminal investigation into Maxwell




                                                                              4/21
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 132 of 161




                                                                        5/21
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 133 of 161




                                                                        6/21
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 134 of 161




                                                                        7/21
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 135 of 161




                                                                        8/21
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 136 of 161




                                                                        9/21
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 137 of 161




                                                                        10/21
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 138 of 161




                                                                        11/21
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 139 of 161




                                                                        12/21
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 140 of 161




                                                                        13/21
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 141 of 161




                                                                        14/21
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 142 of 161




                                                                        15/21
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 143 of 161




                                                                        16/21
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 144 of 161




                                                                        17/21
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 145 of 161




                                                                        18/21
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 146 of 161




                                                                        19/21
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 147 of 161




                                                                        20/21
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 148 of 161




                                                                        21/21
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 149 of 161
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 150 of 161
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 151 of 161
      Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 152 of 161



Ghislaine Maxwell latest news: Socialite and Jeffrey
Epstein said to have had ‘mysterious’ relationship over
the years
  thesun.co.uk/news/12041691/ghislaine-maxwell-live-jeffrey-epstein-latest-news/

                                                                                   July 29, 2020

JAIL BIRD
- Who is Ghislaine Maxwell and where is she now?
- Is Scott Borgerson Ghislaine Maxwell's husband?
- Who was Ghislaine's famous father Robert Maxwell ?
- More news on Ghislaine Maxwell
Live Blog

     Alex Winter
     Debbie White

     29 Jul 2020, 15:09
     Updated: 29 Jul 2020, 15:09

Ghislaine Maxwell and Jeffrey Epstein are said to have had a “mysterious” relationship
over the years.

The two are thought to have linked up not long after she moved to New York in 1991.

One pal claims that Epstein and Maxwell were not linked romantically as has been often
reported, but instead their relationship was a financial one.

“I couldn’t work out at first how, the second Ghislaine landed in New York, she was all of a
sudden — overnight really — very chummy with Jeffrey,” the source said.

“Then he started spending on a different level, suddenly buying these extraordinary
townhouses.”

Meanwhile, Ghislaine Maxwell could strike a plea deal, exonerate Prince Andrew from any
wrongdoing and walk in a few years, according to a pal.

An anonymous friend told the Sunday Times that they expect her to get a good deal with
the prosecutors by turning on key members of the Epstein inner circle.

But the pal said Maxwell would use the deal to "exonerate" Prince Andrew of his alleged
links - with the Duke of York denying any wrongdoing.

Follow our live blog below for all the latest news and updates on the Ghislaine
                                                                                                   1/2
     Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 153 of 161

Maxwell case.

     Load more
      entries…




                                                                             2/2
          Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 154 of 161



Jeffrey Epstein rape survivor, now 22, claims
paedophile was abusing girls right up to his death
   thesun.co.uk/news/12220305/jeffrey-epstein-rape-survivor-claims-billionaire-abusing-girls-right-death/

Patrick                                                                                                     July 24, 2020
Knox

A JEFFREY Epstein rape survivor believes the warped financier was still abusing girls right
up until he was jailed and hanged himself.

The former model claimed this will leave behind a “second wave” of younger victims too
afraid to even tell their parents.

⚠️Click here for the latest news on Ghislaine Maxwell




                                                                                                                            1/6
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 155 of 161




                                 2

                                                                        2/6
       Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 156 of 161

Jeffrey Epstein's mugshot after his arrest in 2019.... one of his victims claims he was abusing right up to
                                    this pointCredit: AFP or licensors




                                                                                                              3/6
      Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 157 of 161




                                                   2
The girl alleges she was raped by Epstein in his Manhattan mansion — dubbed the House of Horrors by
                             many of his victimsCredit: Getty Images - Getty

The woman who was speaking to DailyMail.com says she was raped and molested during
two visits to Epstein's mansion in New York, in the summer of 2015.

She said: "I believe he was abusing young girls right up until the day he was arrested.

"There are likely to be multiple young victims out there who are still in their teens, perhaps
still living with their parents and too ashamed and confused to speak out.

"I know how it feels because I was one of them. I thought about suicide, I tried to cut my
wrists. These girls need support before it's too late.

"They need to know it's OK to tell their stories."

She contacted the FBI and police after Epsetin’s arrest last July 6 on federal sex trafficking
charges filed in the Southern District of New York because she knew Epstein was locked
up.

The 22-year-old, who is thought to be the youngest woman to come forward, wants to
remain anonymous because she fears reprisals from Epstein's powerful pals and
accomplices.

This is despite the 66-year-old being found hanged in a New York jail cell nearly a year
ago.

Marie was an aspiring 16-year-old model in the Autumn of 2014 when she met an older
woman called Madison in a bar.

The new friend was said to have introduced her to Epstein claiming he could help her                  4/6

break into the fashion industry.
Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 158 of 161




                                                                        5/6
      Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 159 of 161




    There are likely to be multiple young victims out there who are still in their teens, perhaps
    still living with their parents and too ashamed and confused to speak out

    Epstein victim

Last week Ms Maxwell pleaded not guilty to charges that in the 1990s she recruited three
girls, one aged 14, for Epstein to sexually abuse.

It is also alleged that she sometimes participated in the abuse during massage sessions at
Epstein's Manhattan mansion and properties in Palm Beach, New Mexico and London. She
also denies this.

When Epstein brought her into a dimly lit room with red velvet curtains she claimed he
began fondling her, saying it was normal for young models to do "favours" for older men in
the fashion industry.

She was later raped by Epstein, who in doing so took her virginity.

Epstein was subject to two criminal indictments.

One focused largely on his activities in Palm Beach, Florida before 2008 when Epstein
signed a controversial non-prosecution deal to avoid federal charges.

The other cites abuse in New York, Florida and other locations between 2002 and “at least
in or about 2005”.

But civil lawsuits give a broader timeframe for his crimes..

A January 2020 suit filed by prosecutors in the US Virgin Islands alleges that Epstein
trafficked, raped and abused children on his private island as recently as 2019.

This was the year he was arrested and was later found dead last August 10.

Jeffrey Epstein accusers claim he rigged his New York mansion with CCTV and kept videos
to use as blackmail




                                                                                                    6/6
      Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 160 of 161



Ghislaine Maxwell latest news: Socialite and Jeffrey
Epstein said to have had ‘mysterious’ relationship over
the years
  thesun.co.uk/news/12041691/ghislaine-maxwell-live-jeffrey-epstein-latest-news/

                                                                                   July 29, 2020

JAIL BIRD
- Who is Ghislaine Maxwell and where is she now?
- Is Scott Borgerson Ghislaine Maxwell's husband?
- Who was Ghislaine's famous father Robert Maxwell ?
- More news on Ghislaine Maxwell
Live Blog

     Alex Winter
     Debbie White

     29 Jul 2020, 15:09
     Updated: 29 Jul 2020, 15:09

Ghislaine Maxwell and Jeffrey Epstein are said to have had a “mysterious” relationship
over the years.

The two are thought to have linked up not long after she moved to New York in 1991.

One pal claims that Epstein and Maxwell were not linked romantically as has been often
reported, but instead their relationship was a financial one.

“I couldn’t work out at first how, the second Ghislaine landed in New York, she was all of a
sudden — overnight really — very chummy with Jeffrey,” the source said.

“Then he started spending on a different level, suddenly buying these extraordinary
townhouses.”

Meanwhile, Ghislaine Maxwell could strike a plea deal, exonerate Prince Andrew from any
wrongdoing and walk in a few years, according to a pal.

An anonymous friend told the Sunday Times that they expect her to get a good deal with
the prosecutors by turning on key members of the Epstein inner circle.

But the pal said Maxwell would use the deal to "exonerate" Prince Andrew of his alleged
links - with the Duke of York denying any wrongdoing.

Follow our live blog below for all the latest news and updates on the Ghislaine
                                                                                                   1/2
     Case 1:15-cv-07433-LAP Document 1078-5 Filed 07/29/20 Page 161 of 161

Maxwell case.

     Load more
      entries…




                                                                             2/2
